                Case 7:20-cr-00596-KMK Document 9 Filed 01/28/21 Page 1 of 1

                                                                                                     Southern District
 Federal Defenders                                  MEMO ENDORSED                             81 Main Street, Suite 300
 OF NEW YORK, INC.                                                                            White Plains, N.Y. 10601
                                                                               Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                         Susanne Brody
  David E. Patton                                                                                       Accorney-in-Charge
      Executive Director                                                                                   White Plains
 and Attorney-in-Chief

                                                                  January 23, 2021
 Via E-mail and ECF
 The Honorable Kenneth M. Karas
 District Court Judge
 300 Quarropas Street
 White Plains, New York 10601

              Re:          United States v. Eric Warren
                           20-Cr-596 (KMK)

 Dear Mr. Honorable Karas:
        I hope this letter finds you well. I am writing in regard to Mr. Eric Warren,
 who has an initial pre-trial conference scheduled for January 28, 2021. I spoke to
 Mr. Warren earlier today via video-conference and in person at the jail on January
 11, 2021. During both of these conversations, Mr. Warren informed me that he does
 not want the conference to occur via telephone or videoconference and that he'd
 prefer to wait until in-person appearances can resume. Thus, I ask that Mr.
 Warren's conference be postponed until in-person proceedings are possible . 1
 .            Thank you very much for your consideration.
The conference is adjourned to 3/11/21 at 10:30 am. Time is
excluded until then , in the interests of justice, owing to the   Sincerely,
coronavirus pandemic, which has led to a suspension of in-
person proceedings for the foreseeable future. See 18 U.S.C.      /s
Section 3161 (h)(?)(A).

So Ordered .                                                      Benjamin Gold

~~                             1/28/21
                                                                  Assistant Federal Defender

 cc: AUSA Derek Wikstrom




  1Of course, I will keep in touch with Mr. Warren and will inform Your Honor if his
  position changes and he would like to proceed with a remote proceeding.
